DETAILED ACTION
1.	Please note that the Examiner of record has changed.  Contact information is given at the end of the office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election of species (ii) methods which detect BRCA2 nuclear localization.
 in the reply filed on February 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

4.	Claims 32-49 are pending.
	Claims 1-31 have been cancelled.
	Claims 48 and 49 have been added.
	Claims 32-49 are examined on the merits with species, (ii) methods which detect BRCA2 nuclear localization.



Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	The claimed invention (claims 32-49) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more. The claim(s) recite(s) a method for treating a white blood cell (WBC) with a DNA damaging agent, measuring in the treated cell the nuclear localization of a DNA double strand break (DSB) repair pathway gene, BRCA2 and comparing BRCA2 nuclear localization between said treated cell and the control WBC that has a wild type DNA DSB repair pathway treated with the DNA damaging agent, thus obtaining a control value and lastly, categorizing DSB repair pathway gene as functional, having loss of function or having a gain of function based on the comparing step. This judicial exception is not integrated into a practical application because gathering information and observing differences in BRCA2 nuclear localization between the two different WBCs and assessing whether or not the DNA DSB repair pathway is function or not.  The claims do not recited additional elements/steps with the judicial exception that are required to use the correlation and add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The analysis as set forth in the 2019 Guidance is as follows:
	Step 1: Yes, claims are drawn to a method which is one of the four statutory categories, a process.
	Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception.  Claim 32 reads on comparing and categorizing the functional activity, BRCA2 nuclear localization between the DNA damaging agent treated WBC and the control WBC treated with the DNA damaging agent and having a wild type DNA DSB repair pathway describes the relationship between the functionality of BRCA2 and/or the functionality of the DNA DSB repair pathway.
	Step 2A, prong 2: No, the judicial exception is not integrated into a practical application.  The claims do not rely on or use the exception here.  Once the mental steps of comparing and categorizing are completed that is it. The BRCA2 gene is functional or not, as well as the DNA DSB repair pathway is functional or non-functional.  There are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  
	Step 2B:  There is no inventive concept present in the clams.  The steps of treating WBCs with DNA damaging agents and measuring BRCA2 nuclear localization and double stranded breaks are established by well understood, routine conventional methods, and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. The following claims and steps inform one of ordinary skilled in the art the comparison between WBC and the DNA DSB repair pathway and further identifies whether or not the DNA DSB pathway is defective and the risk of cancer. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B.   
Claims 32-49 is drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: measuring differences in BRCA2 nuclear localization in two different WBCs (test WBC and control WBC), comparing the results in order to categorize the BRCA2 DSB repair pathway gene as functional or non-functional and determine if the test WBC is at risk for developing cancer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assaying for candidate cancer biomarkers does not add significantly more and is not an inventive concept. Because methods for making such determinations were well known in the art, these steps simply tell researchers to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field.  Such activities are normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such law. Detection of nuclear localization has been observed by applicant but not engineered by applicant. The claims do not add significantly more to the natural phenomenon because the claims do not require a novel reagent, apparatus of incorporate a novel treatment based on the correlation. 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as "comparing" and “categorizing”, based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself.  Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.









Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 32-44 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,718,774 B2 (issued July 21, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on treating two groups of white blood cells (WBCs) with a DNA damaging agent, wherein one group is a test WBC(s) and the other is a control WBC(s) with wild type DNA double strand break (DSB) repair pathway.  BRCA nuclear localization and BRCA genes are measured within each group, compared, categorized based on the functionality of the BRCA genes and the DNA DSB repair pathway to arrive at cancer risks. BRCA1 and BRCA2 are both cancer-susceptibility genes or tumor suppressor genes.






10.	Claims 32-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,718,774 B2 (issued July 21, 2020) in view of Loke et al., US Patent Application Publication 2014/0194315 A1 (effectively filed January 8, 2013/ IDS reference 1 on sheet 1 submitted June 12, 2020). Both sets of claims read on treating two groups of white blood cells (WBCs) with a DNA damaging agent and measuring BRCA nuclear localization and comparing the measures between the WBCs from a subject and a control WBCs with wild type DNA double strand break (DSB) repair pathway and categorizing the BRCA gene as functional, having loss of function or having a gain of function based on the comparing step. BRCA1 and BRCA2 are both cancer-susceptibility genes or tumor suppressor genes.
	Loke, U.S. Patent No. 10,718,774 does not teach BRCA2 nuclear localization is measured in multiple assays each using a different DNA damaging agent and measured via digital cell Western (DCW)- nuclear localization assay form and a flow cytometer.
	However, Loke teaches performing multiple assays including “…Digital Cell Western (DCW), rapid assessment of protein-protein interaction and localization by modified flow cytometry-based IP, simplified protein-nucleic acid interactions assessment and captured nucleic acid purification for massive parallel sequencing (MPS), genotyping and polymerase chain reactions (PCR) applications”, see page 3, section 0048; page 6, section 0100; sections I. beginning on page 10; and page 16, sections 0270-0281.  Furthermore, Loke teaches assessing the localization of BRCA1, see Example C beginning on page 16.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Loke in order to assess BRCA2 nuclear localization via DCW-nuclear localization and flow cytometry.  While Loke teaches assessing BRCA1, one of ordinary skill in the art can implement the same assays for the assessment of BRCA2, also a cancer-susceptibility gene.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both documents, which teach the ability to assay BRCA mutations and in particular, Loke, which provided successful and reproducible rapid functional analysis of gene variants, see entire document.  

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



02 June 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643